Citation Nr: 9908686	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for a neurological 
disability manifested by dizziness and blackouts, a 
disability of the vertebral spine, and discoloration of skin 
of the back, including as secondary to ionizing radiation 
exposure.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This appeal stems from a February 1997 rating decision of the 
RO.  Some additional vertebral spine conditions were 
apparently clarified in the November 1998 supplemental 
statement of the case, i.e. degenerative disc disease of the 
cervical spine, a disorder of the lumbosacral or sacroiliac 
joint, neuritis/radiculitis, cervicobrachial syndrome, and 
cervical radiculitis/neuritis, based upon private medical 
records received in January 1997.  The Board considers these 
to be part of the claim for a vertebral spine disability and 
they are properly in appellate status.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether a neurological disability manifested by 
dizziness and blackouts, a disability of the vertebral spine, 
or discoloration of skin of the back, including as secondary 
to ionizing radiation exposure were incurred in, or 
aggravated by, service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
a neurological disability manifested by dizziness and 
blackouts, a disability of the vertebral spine and 
discoloration of skin of the back, including as secondary to 
ionizing radiation exposure, have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, we find that none of the 
veteran's claims are well grounded.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The service medical records, including the November 1964 
separation examination report, are entirely negative for the 
disabilities at issue.

Undated private medical records from Gary E. Carpenter, M.D., 
but which were no older than November 1993 (based upon the 
veteran's age and a date provided therein) show that the 
veteran has been diagnosed with various vertebral problems: a 
disorder of the lumbosacral or sacroiliac joint, 
neuritis/radiculitis, cervicobrachial syndrome, and cervical 
radiculitis/neuritis.

A January 1996 private medical record from W. Emory Reynolds, 
M.D., reveals degenerative disc disease in the cervical 
spine.

A March 1996 VA examination report recounts the veteran's 
November 1995 closed head injury.  The examiner also 
diagnosed the veteran with a hemorrhagic contusion of the 
right temporal lobe with residuals symptoms of intermittent 
disequilibrium and evidence of chronic organic brain 
syndrome.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
certain chronic diseases, such as organic diseases of the 
nervous system, become manifest to a degree of 10 percent 
within one year of separation from service, such disability 
will be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

For a "radiation-exposed veteran," (e.g. a veteran who 
participated on active duty in a radiation-risk activity), 
certain diseases becoming manifest at a later date are 
presumed to have been incurred in service.  These diseases, 
generally cancers, include, among others, cancers of the 
pharynx, esophagus, stomach, small intestine and urinary 
tract.  A radiation-risk activity includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Under 38 C.F.R. § 3.311, the diseases recognized as possibly 
the result of exposure to radiation include, inter alia, bone 
cancer, skin cancer; esophageal cancer; stomach cancer, colon 
cancer, multiple myeloma, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  "Nothing in the language of 
section 3.311, supports...[the] contention that the regulation 
creates a presumption of service connection upon proof of 
exposure and contraction of a radiogenic disease within a 
specified time period.  The consequence of a claim satisfying 
those prerequisites is not that the claim is considered 
presumptively allowable, but that the claim is referred to 
the Under Secretary for Benefits for evaluation."  The claim 
is then adjudicated in light of all the evidence... ."  Ramey 
v. Gober, 120 F.3d 1239, 1245 (Fed.Cir. 1997).  Thus, unlike 
the diseases listed in 38 C.F.R. § 3.309, to the extent they 
do not overlap, the radiogenic diseases listed in 38 C.F.R. 
§ 3.311 are not presumptive in nature.

Pursuant to Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), 
however, a radiogenic disease not listed in the presumptive 
service provisions precludes service connection on a 
presumptive basis, but does not preclude service connection 
on a direct basis.  See 38 C.F.R. § 3.303(d).

In this case, the veteran is not claiming service connection 
for any of the presumptive disabilities which pertain to 
radiation-exposed veterans.  Thus, even if he had been 
exposed to ionizing radiation in service, which is totally 
undocumented, he cannot not avail himself of the special 
presumptive provisions on these claims.  There is no need, 
pursuant to the applicable provisions, to further investigate 
whether the veteran was exposed to radiation in service.

Insofar as the veteran may be claiming direct inservice onset 
of the claimed disabilities, there is no medical evidence of 
record showing the disorders in service and the veteran does 
not contend otherwise.  There also is no evidence of an 
organic disease of the nervous system being shown within one 
year of service to a compensable degree such that it could be 
presumed to have been incurred therein.  A clear post-service 
injury etiology has been shown.  Finally, there is no medical 
evidence of record that links the claimed disabilities to 
service, and thus these claims are not well grounded and must 
be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311; Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Since the issues 
in this case are not well grounded, the benefit-of-the-doubt 
rule does not apply.  Holmes v. Brown, 10 Vet. App. 38 
(1997).

Finally, although the Board has considered and disposed of 
the veteran's claims for service connection on a different 
ground than the RO did, the veteran has not been prejudiced 
by the Board's decision.  This is because, in assuming that 
such claims for service connection were well grounded, the RO 
accorded them greater consideration than warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the question of 
whether these claims are well grounded would be pointless 
and, in light of the law cited supra, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).



ORDER

Entitlement to service connection for a neurological 
disability manifested by dizziness and blackouts, a 
disability of the vertebral spine, and discoloration of skin 
of the back, including as secondary to ionizing radiation 
exposure, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




- 5 -


- 1 -


